Lumpkin, J.
Some portions of the charge were not entirely free from criticism. Among other things; the judge read certain sections of the Penal Code to the jury, and later on in his charge referred to the sections by numbers, which was not an apt method of bringing their attention to the subject-matter contained in such sections. Again, he gave in charge sections 70, 71, and 73 of the Penal Code, instructed' the jury that the doctrine of reasonable fears applied both to the defense provided by section 70 and to that provided by section 73, and that they should keep the distinction in these two principles of law separate in their minds, as such sections had been delivered' to them, so that they might apply either or both to the facts of the case, but did not explain' to them what the difference was. Nevertheless, in view of Jbhe evidence, which made a clear case of murder, of the fact that section 73 was given at the request of counsel for the accused, and of the entire charge, none of the assignments of error present any such error as requires the grant of a new trial. 'Judgment affirmed.

All the Justices concur.